In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Westchester County (Horowitz, J.), dated December 9, 2003, which denied his objections to an order of the same court (Kava, H.E.), entered June 10, 2003, denying his motion to vacate an order of the same court (Kava, H.E.), dated February 5, 2003, awarding child support after an inquest.
Ordered that the order is affirmed, with costs.
A party attempting to vacate a default judgment must establish both a reasonable excuse for the default and a meritorious defense (see Zherka v Zherka, 17 AD3d 668 [2005]; Rolston v Rolston, 261 AD2d 377 [1999]). The father failed to satisfy that standard in this case. Adams, J.P., Krausman, Spolzino and Fisher, JJ., concur.